Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David A. Bardes appeals the district court’s orders granting Massachusetts Mutual Life Insurance Company’s motion for summary judgment and denying Bardes’s motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Bardes v. Mass. Mut. Life Ins. Co., No. 1:11-cv-00340-CCE-JLW (M.D.N.C. Apr. 28, 2014 & June 4, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.